DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is allowable. Claims 3-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups II and III, as set forth in the Office action mailed on 09/29/2021, is hereby withdrawn and claims 3-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with VANESSA PEREZ-RAMOS on February 4, 2022.

The application has been amended as follows: 
Please AMEND CLAIM 1 as follows.
Please AMEND CLAIM 2 as follows.
Please CANCEL CLAIM 6.

Claim 1. A method of manufacturing [[a]] the stainless steel sheet of claim 2, comprising:
preparing a slab having a chemical composition of, in mass %: 20 to 26% Cr; up to 0.1% N; up to 2.0% Si; up to 0.040% C; up to 0.030% P; up to 0.030% S; up to 1.5% Mn; up to 0.50% Cu; up to 0.50% Mo; up to 0.10% Ni; lower than 50 ppm Ca; lower than 300 ppm sol. Al; and balance Fe and impurities;
performing hot rolling and cold rolling on the slab to produce a rolled steel sheet with a thickness of 50 to 200 μm;
an annealing step in which the rolled steel sheet is annealed and cooled in a gas atmosphere containing nitrogen, wherein a ratio of partial pressure of nitrogen to total pressure of process gas is 0.4 to 0.7, annealing occurs at a temperature of 950 to 1200 °C with a holding time of 300 to 900 seconds; and
pickling the rolled steel sheet after the annealing step with a solution containing a non-oxidizing acid,
the stainless steel sheet having an N content of 0.6 to 2.0% by mass.


Claim 2. A stainless steel sheet having a chemical composition of, in mass %:
20 to 26% Cr;
0.6 to 2.0% N;
up to 2.0% Si;
up to 0.040% C;
up to 0.030% P;
up to 0.030% S;
up to 1.5% Mn;
up to 0.50% Cu;
up to 0.50% Mo;

lower than 50 ppm Ca;
lower than 300 ppm sol. Al; and
balance Fe and impurities,
the stainless steel sheet having a thickness of 50 to 200 μm,
a microstructure of the stainless steel sheet being an austenite single phase,
an average crystal grain size of austenite crystal grains being one half or less of a thickness of the stainless steel sheet,
a surface of the stainless steel sheet having a Cr nitride layer, 
wherein Cr, Fe and N contents obtained by glow discharge optical emission spectroscopy of [[a]] the surface of the stainless steel sheet, as determined by an analysis along a depth direction of a sputter-depth range of 0 to 0.5 μm, satisfy the following expressions, (1) and (2):
0.1 ≤ Cr/Fe ≤ 0.5  (1), and
Cr/N ≤ 1.8  (2),
 wherein Cr, Fe and N in expressions (1) and (2)  represent Cr, Fe and N contents, in atomic percentage, obtained by glow discharge optical emission spectroscopy of the surface of the stainless steel sheet.



Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 12/14/2021 is sufficient to overcome the rejection of claim 2 based upon WO 2013/107922 A1 via its US English equivalent US 2014/0338800 A1 of Leinonen (US’800) under 35 U.S.C. 103.

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claim 2, require(s) a stainless steel sheet with a specific compositional ranges for its constituent elements with the steel sheet having: a thickness of 50 to 200 μm, an austenite single phase microstructure, an average crystal grain size of austenite crystal grains being one half or less of the thickness of the sheet, a Cr nitride layer on the surface wherein Cr, Fe and N contents obtained by glow discharge optical emission spectroscopy of the surface of the stainless steel sheet, as determined by an analysis along a depth direction of a sputter-depth range of 0 to 0.5 μm, satisfy 0.1 ≤ Cr/Fe ≤ 0.5 and Cr/N ≤ 1.8.
Although the prior art of record, US 2014/0338800 A1 of Leinonen (US’800) teaches austenitic stainless steel product with substantially similar composition, microstructure and grain size requirements of the stainless steel sheet of the instant claims, the prior art does not explicitly teach of the presence of the Cr nitride layer on the surface with the Cr, Fe and N contents in a depth direction of a sputter-depth range of 0 to 0.5 μm satisfying 0.1 ≤ Cr/Fe ≤ 0.5 and Cr/N ≤ 1.8. In the declaration under 37 CFR 1.132 filed 12/14/2021, Applicant declared that the steel of the prior art would not have the nitride layer and would not meet the requirements of formulaic expressions  0.1 ≤ Cr/Fe ≤ 0.5 and Cr/N ≤ 1.8 as claimed in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733